         Case 1:19-cr-00561-LAP Document 170 Filed 09/12/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -against-                                 19-CR-561 (LAP)
                                                   11-CV-691 (LAK)
STEVEN DONZIGER,
                                                      ORDER
                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of the Government’s letter asking the

Court to (i) exclude time under the Speedy Trial Act from September

9 until the start of trial on November 3 and (ii) schedule a

conference to confirm Mr. Donziger’s trial counsel.           (Dkt. no. 169.)

With respect to the first request, the Court finds that because Mr.

Donziger is the party who moved to postpone the start of trial on

September 9, the period between September 9 and November 3 shall be

excluded from computation under the Speedy Trial Act, to the extent

that it applies, in the interest of justice.          See 18 U.S.C.

§ 3161(h)(7)(A).     With respect to the second request, Mr. Donziger

shall appear in Courtroom 12A on Thursday, September 17 at 11:00

a.m. for a conference on representation issues and trial witnesses.

His counsel may attend the conference remotely.


SO ORDERED.

Dated:   September 12, 2020



                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.

                                       1
